DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Page 1, CROSS-REFERENCE OF RELATED APPLICATIONS section needs to be updated.  16/096,475 is now US Patent No. 11,359,307.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "the internal space" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the underlying substrate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the underlying substrate" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the underlying substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephani et al (US 5,989,340).
In an apparatus for vapor growth of single crystal SiC, Stephani et al teaches SiC sublimation method of deposition comprising a seed of silicon carbide 3 in a reaction chamber 2 of polycrystalline silicon carbide forming a source of silicon carbide vapors, and heating the chamber to sublime the source at 1600-2400°C (Fig 1; col 2, ln 1-67; col 3, ln 1-67, col 5, ln 1-67, col 6, ln 1-60). Stephani et al also teaches the reaction chamber 2 is placed in a container 9 and heated by heating devices 50 for setting a temperature distribution in the reaction chamber (Fig 1; col 3, ln 1-67, col 4, ln 1-67). 
Referring to claim 2, this limitation merely recites an intended use of the SiC container. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Stephani et al teaches a reaction chamber 2 of polycrystalline silicon carbide forming a source of silicon carbide vapors, and heating the chamber to sublime the source at 1600-2400°C (Fig 1; col 2, ln 1-67; col 3, ln 1-67, col 5, ln 1-67, col 6, ln 1-60), which is capable of being heated in a Si atmosphere for an epitaxial growth process. 
Referring to claim 3, this claim is directed to a SiC container and merely recites the use of the container; therefore this limitation merely recites an intended use of the SiC container. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Stephani et al teaches the claimed SiC container, which would be capable of being heated in a TaC container for epitaxial growth.
	Referring to claim 4, Stephani et al teaches a reaction chamber 2 of polycrystalline silicon carbide forming a source of silicon carbide vapors, and heating the chamber to sublime the source at 1600-2400°C (Fig 1; col 2, ln 1-67; col 3, ln 1-67, col 5, ln 1-67, col 6, ln 1-60).
Referring to claim 5, this claim is directed to a SiC container and merely recites the use of the container in an epitaxial growth; therefore this limitation merely recites an intended use of the SiC container. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Stephani et al teaches the claimed SiC container, thus would be capable of being housed in a TaC container and heated as claimed.
	Referring to claim 6, Stephani et al teaches the reaction chamber is capable of being open or closed (Figs 8-9); therefore, capable of a quasi-closed state.
Referring to claim 7, Stephani et al teaches and upper 23’, 23 and lower 24 28/29 container that are fitted together (Fig 6 and Fig 9).
Referring to claim 8, this is interpreted as intended use because the claim is for a container. The contents within the contain is merely a recitation of intended use. Furthermore, Stephani et al teaches a plurality of seeds/substrates 3 within the container (Figs 8-9).

Double Patenting
Claims 1-8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/734,578  (‘578) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘578 is narrower in scope than the claimed invention, however ‘578 claims a SiC container; therefore would anticipate the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaneko et al (JP2009-7193) teaches a polycrystalline SiC substrate is placed on a single crystal SiC substrate stored in a container (crucible) of tantalum carbide. (CT [0149]-[0151]). Kaneko et al also teaches the inside of the crucible is made into a silicon saturate vapor pressure atmosphere and the single crystal SiC thin film can be vapor phase epitaxially grown on the surface of the SiC substrate by heating at 2000°C in an ultra-proximity sublimation method (CT [0149]-[0151]). Kaneko et al teaches the internal space of the container is maintained at the silicon saturation vapor pressure due to evaporation of silicon vapor from silicon pellets (Fig 8, CT [0147]-[0151]). Kaneko et al also teaches the container is located with a vacuum chamber 19 of the heating furnace 12 (Fig 3; CT [0075]-[0100]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714